JUDGE WILLIAMS
delivered the opinion op the court :
The affidavit of Laha to his claims against decedent’s estate is a substantial compliance with the statute as to form and statements.
It is insisted, however, that the clerk who certified the affidavit had no legal authority to do so under sub-section 3, section 3, article 3, chapter 17, 1 Stanton's Revised Statutes, 250. But Civil Code, section 611, provides that affidavits may be made before a clerk of a court, and this whether pertaining to any matter concerning his office or pending in the court; and section 35, chapter 37, 1 Stanton's Revised Statutes, 509, especially requires that all demands against a decedent’s estate “ shall be verified by the written affidavit of the claimant.”
We think the Code fully authorizes clerks to administer the oath and certify the affidavit; consequently, the court erred in dismissing appellant’s petition on rule.
Wherefore, the judgment is reversed.